
	
		III
		111th CONGRESS
		1st Session
		S. RES. 184
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2009
			Mr. Cardin (for himself,
			 Mr. Durbin, Mr.
			 Akaka, Mr. Alexander,
			 Mr. Barrasso, Mr. Baucus, Mr.
			 Bayh, Mr. Begich,
			 Mr. Bennet, Mr.
			 Bennett, Mr. Bingaman,
			 Mr. Bond, Mrs.
			 Boxer, Mr. Brown,
			 Mr. Brownback, Mr. Bunning, Mr.
			 Burr, Mr. Burris,
			 Mr. Byrd, Ms.
			 Cantwell, Mr. Carper,
			 Mr. Casey, Mr.
			 Chambliss, Mr. Coburn,
			 Mr. Cochran, Ms. Collins, Mr.
			 Conrad, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Crapo, Mr. DeMint,
			 Mr. Dodd, Mr.
			 Dorgan, Mr. Ensign,
			 Mr. Enzi, Mr.
			 Feingold, Mrs. Feinstein,
			 Mrs. Gillibrand,
			 Mr. Graham, Mr.
			 Grassley, Mr. Gregg,
			 Mrs. Hagan, Mr.
			 Harkin, Mr. Hatch,
			 Mrs. Hutchison, Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Johanns, Mr. Johnson, Mr.
			 Kaufman, Mr. Kennedy,
			 Mr. Kerry, Ms.
			 Klobuchar, Mr. Kohl,
			 Mr. Kyl, Ms.
			 Landrieu, Mr. Lautenberg,
			 Mr. Leahy, Mr.
			 Levin, Mr. Lieberman,
			 Mrs. Lincoln, Mr. Lugar, Mr.
			 Martinez, Mr. McCain,
			 Mrs. McCaskill, Mr. McConnell, Mr.
			 Menendez, Mr. Merkley,
			 Ms. Mikulski, Ms. Murkowski, Mrs.
			 Murray, Mr. Nelson of
			 Florida, Mr. Nelson of
			 Nebraska, Mr. Pryor,
			 Mr. Reed, Mr.
			 Reid, Mr. Risch,
			 Mr. Roberts, Mr. Rockefeller, Mr.
			 Sanders, Mr. Schumer,
			 Mr. Sessions, Mrs. Shaheen, Mr.
			 Shelby, Ms. Snowe,
			 Mr. Specter, Ms. Stabenow, Mr.
			 Tester, Mr. Thune,
			 Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Voinovich, Mr. Warner,
			 Mr. Webb, Mr.
			 Whitehouse, Mr. Wicker, and
			 Mr. Wyden) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Offering deepest condolences to the family
		  and friends of Officer Stephen T. Johns and calling on the leaders of all
		  Nations to speak out against the manifestations of anti-Semitism, bigotry, and
		  hatred.
	
	
		Whereas the United States Holocaust Memorial Museum was
			 established as a living memorial that stimulates leaders and citizens to
			 confront hatred, prevent genocide, promote human dignity, and strengthen
			 democracy;
		Whereas, since the dedication of the United States
			 Holocaust Memorial Museum in 1993, the United States Holocaust Memorial Museum
			 has welcomed nearly 30,000,000 visitors, including more than 8,000,000 school
			 children and 85 heads of state;
		Whereas, on June 10, 2009, in an assault at the entrance
			 of the United States Holocaust Memorial Museum, Officer Stephen T. Johns of
			 Temple Hills, Maryland, was fatally wounded and died heroically in the line of
			 duty;
		Whereas, in the wake of this heinous act of violence, the
			 people of the United States should renew the commitment to end bigotry,
			 intolerance, and hatred; and
		Whereas there is no place in the society of the United
			 States for individuals who seek to harm or deny rights to others, especially
			 based on religion, race, or ethnic identity: Now, therefore, be it
		
	
		That the Senate—
			(1)offers deepest
			 condolences to the family and friends of Officer Stephen T. Johns;
			(2)commends the
			 staff members of the United States Holocaust Memorial Museum for their courage
			 and bravery in responding to the attack on June 10, 2009;
			(3)condemns
			 anti-Semitism and all forms of religious, ethnic, and racial bigotry;
			(4)condemns acts of
			 physical violence against, and harassment of, people based on race, gender,
			 ethnicity, or religious affiliation; and
			(5)calls on the
			 leaders of all Nations to speak out against the manifestations of
			 anti-Semitism, bigotry, and hatred.
			
